Exhibit 10.29

AMENDMENT NO. 2

TO LETTER AGREEMENT

This Amendment No. 2 to Letter Agreement (the “Amendment”) is effective as of
December 20, 2010, and amends that certain letter agreement dated June 2, 2009,
as amended (the “Agreement”), by and between iPass Inc., (“iPass”) and Foxhill
Opportunity Master Fund, L.P. and its affiliates listed in the signature blocks
in the Agreement (collectively “Foxhill”). iPass and Foxhill together constitute
the “Parties.” All capitalized terms not defined herein shall have the meaning
attributed to them in the Agreement.

Whereas, iPass was required to return $10 million of the Second Capital
Reduction through a stock buyback program with any remaining portion of the
Second Capital Reduction to be returned to stockholders in the form of an
extraordinary cash dividend to be declared by the Board and paid to stockholders
by April 15, 2011;

Whereas, iPass has repurchased $5.9 million of iPass common stock and returned
$4.0 million to stockholders as an extraordinary cash dividend paid on
December 17, 2010;

Whereas, the Parties desire to amend the Agreement to reduce the amount of the
Second Capital Reduction to $19.9 million;

Now, therefore, in accordance with procedures for amendment of the Agreement set
forth therein, and in consideration of the mutual promises and obligations
herein, the Parties hereby agree as follows:

 

  1. The amount of the Second Capital Reduction is amended to be $19.9 million.

 

  2. Foxhill agrees that iPass has met its obligation to return the Second
Capital Reduction to stockholders.

 

  3. All other provisions of the Agreement remain unchanged and in full force
and effect.

In witness whereof, the Parties herein have caused this Amendment to be duly
executed as of the date written above.

 

IPASS INC. By:  

/s/    EVAN L. KAPLAN        

  Evan L. Kaplan   Chief Executive Officer and President

 

FOXHILL OPPORTUNITY MASTER FUND, L.P. By:  

Foxhill Opportunity Offshore Fund Ltd.
its general partner

  By:  

Foxhill Capital Partners LLC
its investment manager

  By:  

/s/    NEIL WEINER        

    Neil Weiner   Managing Member